DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 05/10/2022 has been entered and made of record. Claim 8 is cancelled. Claims 1-7 and 9-17 are pending.

Response to Arguments
Applicant's arguments filed 02/10/2022 have been fully considered but they are not persuasive. Applicant has amended independent claims to include an animation of the series of processes. Applicant argues OSAKI et al. (6,675,352 B1) fails to reproduces what was performed in the middle of the operation (in mid-course of zoom-in) [pg. 8 of Remarks]. Examiner respectfully disagrees. Osaki is made of record as teaching the art of recording a user’s interaction with a medical display. With reference to Fig. 13, the system includes a replay button (146), record button (147) and a stop button (148) [15:19-21]. During recording, the command controller (133) records commands generated from input devices. During reproduction, the command controller (133) reproduces the recorded commands and displays a medical image (138) on the screen [15:21-41]. Therefore, reproducing the recorded commands displays the entire interaction of the user performing the command as well as the result of the interface when executing the command. Thus, the reproduction shows more than just the end result as Applicant argues, rather the reproduction shows the act of zooming, including the mid-course of the zoom-in.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 7, 9-12, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over KURAMI et al. (2016/0019358 A1) in view of Statgraphics Technologies, Inc. (https://www.youtube.com/watch?v=QmJyKWZh13M) and OSAKI et al. (6,675,352 B1).

RE claim 1, Kurami teaches a medical information-processing system comprising:
(a)
processing circuitry configured to display medical data in a display region provided in a screen,

With reference to Fig. 1, the display screen (15) can collectively display examination values or measurement values of medical examinations and examination images [0033]. Fig. 6, illustrates the display screen (15) that include content display region (42) [0059].
(b)
perform, according to a first operation with respect to the medical data, either

With reference to Fig. 6, Kurami teaches the first display period can be changed by the screen scrolling operation in the horizontal direction [0061].

i.
processing of changing a display range of the medical data while displaying an animation that shows a process of changing the display range of the medical data in the display region, or


With reference to Fig. 6, Kurami teaches the first display period can be changed by the screen scrolling operation in the horizontal direction [0061]. By the screen scrolling operation, the display range of medical information is changed, and accordingly, the display of year and month on the first time axis (47) is also changed [0061]. As further taught by Statgraphics, a user can take the scroll bar and scroll back and forth which pans through the [graph] [3:00]. As can be demonstrated in the video, the data is animated in the fact that the user can see how the data pans back and forth as the user scrolls the x-axis.

    PNG
    media_image1.png
    409
    497
    media_image1.png
    Greyscale

Fig. 1 – The scroll bar is positioned to the far right

    PNG
    media_image2.png
    428
    524
    media_image2.png
    Greyscale

Fig. 2 – The scroll bar is now positioned to the far left and the data displayed reflects the new position.


     It would have been obvious before the effective filing date of the claimed invention that the data of Kurami would further scroll as the user performs the scrolling operation, as demonstrated by Statgraphics. This feature is well known in the art. It would be beneficial to provide the animation in order for the user to see how the data changes as the user changes the time range.

ii.
processing of displaying another medical data related to the medical data subject to the first operation in a highlighted manner,


The claim language recites “either or”, which limits the claim to needing only one of the limitations listed. Kurami in view of Statgraphics teaches limitation b.i., and therefore, limitation b.ii. is null.
(c)
record the display processing performed according to the first operation so as to generate reproduction data associated with the medical data subject to the first operation, the reproduction data configured to enable reproduction of a series of processes of the display processing, which was performed with respect to the medical data according to the first operation, as an animation and 

Kurami in view of Statgraphics teaches animating the display based on the user’s input. However, the prior art fails to display recording the display processing performed and reproducing the display.
     Osaki is made of record as teaching the art of recording a user’s interaction with a medical display. An image is displayed on the computer screen taken as an object to be annotated. Commands are used to perform image annotating operations, such as changes of a display state (enlargement/reduction) [3:42-55]. A user displays a desired image and starts recording and annotating the image [4:31-34]. Fig. 2 illustrates the command data (24-1) with starting time points of execution (23-1) (said record display processing performed) [4:13-16, 33-55]. Osaki further teaches reproducing the recorded data (said reproduction of display processing) [4:56-57]. With reference to Fig. 13, the system includes a replay button (146), record button (147) and a stop button (148). The command controller (133) starts or stops the recording and reproduction of multimedia data [15:19-21]. During recording, the command controller (133) records commands generated from input devices such as a mouse (136) and keyboard (137) (said record display processing performed). During reproduction, the command controller (133) reproduces the recorded commands and displays a medical image (138) on the screen, while displaying the recorded commands (said reproduction of a series of processes of display processing) [15:21-41]. Displaying the recorded commands displays the entire event, i.e., a replay video (said animation).
     It would have been obvious before the effective filing date of the claimed invention to record the interactions with a display as taught by Osaki within the method/system of Kurami in view of Statgraphics. Osaki teaches the recording and reproducing allows for collaboration amongst other doctors when users cannot be together physically [Osaki: 1:9-20].
(d)
when a second operation, which is different from the first operation and is for reproducing the reproduction data, is performed with respect to the medical data subject to the first operation, reproduce, as the animation, the series of processes of the display processing, which was performed with respect to the medical data according to the first operation, based on the recorded reproduction data associated with the medical data subject to the first operation.

In further view of Statgraphics, Statgraphics teaches the user can pan and further zoom (said second operation, which is different from the first operation). Statgraphics teaches the ability to zoom in and out of a graph. As disclosed at [2:11], a graph can be zoomed in along one axis by pressing the expand button [2:31]


    PNG
    media_image3.png
    406
    496
    media_image3.png
    Greyscale

Fig. 3 – Before “expand” command.

    PNG
    media_image4.png
    427
    497
    media_image4.png
    Greyscale

Fig. 4 – After expand command. Take note of the change in x-axis values.

As demonstrated by the video, the graph is animated to show the before, during, and after the expand button is pressed. It is noted that the values of the x-axis has change to reflect to the zoom of the x-axis (said animation that shows the process from a display range before zoom-in/out to a display range after zoom-in/out). If the entire graph, where both axes are needed to be zoomed, the user can center the mouse where the user intends to zoom [1:49]. The user can roll the mouse wheel forward to zoom in on the graph [1:55], and zoom backward to zoom out (said animation that shows the process from a display range before zoom-in/out to a display range after zoom-in/out) [2:02].


    PNG
    media_image5.png
    406
    497
    media_image5.png
    Greyscale

Fig. 5 – Placing the mouse in the center of where the user intends to zoom.

    PNG
    media_image6.png
    408
    497
    media_image6.png
    Greyscale

Fig. 6 – Rolling the mouse wheel forwards to zoom into the entire graph, centered at the location of the mouse.

As demonstrated in the video [1:55-2:02], the user can see the data magnifying or shrinking as the user performs the zoom operation.
     It would have been obvious before the effective filing date of the claimed invention to include the zoom feature of Statgraphics within the GUI of Kurami in order for the user of Kurami to view details of data easier (zooming in) or to see all the data in a bigger picture (zooming out).
     As taught in the rationale of claim 1.c., Osaki teaches the art of recording and reproducing commands performed on a display (said reproduce, as the animation, the series of processes of the display processing) [3:42-55, 4:31-34]. Displaying the recorded commands displays the entire event, i.e., a replay video (said animation).
     The same motivation to combine as taught in the rationale of claim 1.c. is incorporated herein.


RE claim 2, Kurami teaches the limitations of claim 2 with the exception of zooming. However, Statgraphics teaches the ability to zoom in and out of a graph. As disclosed at [2:11], a graph can be zoomed in along one axis by pressing the expand button [2:31]

    PNG
    media_image3.png
    406
    496
    media_image3.png
    Greyscale

Fig. 3 – Before “expand” command.

    PNG
    media_image4.png
    427
    497
    media_image4.png
    Greyscale

Fig. 4 – After expand command. Take note of the change in x-axis values.


As demonstrated by the video, the graph is animated to show the before, during, and after the expand button is pressed. It is noted that the values of the x-axis has change to reflect to the zoom of the x-axis (said animation that shows the process from a display range before zoom-in/out to a display range after zoom-in/out). If the entire graph, where both axes are needed to be zoomed, the user can center the mouse where the user intends to zoom [1:49]. The user can roll the mouse wheel forward to zoom in on the graph [1:55], and zoom backward to zoom out (said animation that shows the process from a display range before zoom-in/out to a display range after zoom-in/out) [2:02].

    PNG
    media_image5.png
    406
    497
    media_image5.png
    Greyscale

Fig. 5 – Placing the mouse in the center of where the user intends to zoom.

    PNG
    media_image6.png
    408
    497
    media_image6.png
    Greyscale

Fig. 6 – Rolling the mouse wheel forwards to zoom into the entire graph, centered at the location of the mouse.

As demonstrated in the video [1:55-2:02], the user can see the data magnifying or shrinking as the user performs the zoom operation.
It would have been obvious before the effective filing date of the claimed invention to include the zoom feature of Statgraphics within the GUI of Kurami in order for the user of Kurami to view details of data easier (zooming in) or to see all the data in a bigger picture (zooming out).

RE claim 3, as taught in the rationale of claim 1, Kurami teaches screen scrolling operation for changing the display range of medical information [0061]. As further taught by Statgraphics, a user can take the scroll bar and scroll back and forth which pans through the [graph] [3:00]. As can be demonstrated in the video, the data is animated in the fact that the user can see how the data pans back and forth as the user scrolls the x-axis. See Fig. 1 and Fig. 2 illustrating how the user sees a before shift and an end shift (said displays an animation that shows a process from a display region before sift to a display range after the shirt in the display region).

RE claim 6, Kurami teaches a setting screen (53) that allows a user to select “display” or “non-display” for a category [0065]. Thus, only the “display” items are shown on region (42). Furthermore, the user can select a collective display button (57), as shown in Fig. 9, to display all of the non-display setting items collectively while maintaining the setting content of the non-display setting items [0073]. As shown in Fig. 9, graphs G1 and G2 of the display setting items and the graphs G4 of the non-display setting item are display so as to be distinguishable. Since the high-priority items are graphs G1 and G2, the graph G4 is displayed in gray when the graphs G1 and G2 are displayed in black [0074]. Thus G1 and G2 are highlighted in comparison to G4 based on the user’s selection from the interface of Fig. 7 (said display the medical data subject to the first operation in a highlighted manner). 

RE claim 7, Kurami teaches a setting screen (53) that allows a user to select “display” or “non-display” for a category [0065]. Thus, only the “display” items are shown on region (42) (said hide data except the medical data subject to the first operation and another medical data related to the medical data).

RE claim 9, Kurami with reference to Fig. 1, system (10) includes a medical assistance server (11), a medical assistance client (12), a server group (13), and a network (14), and a network that communicably connects these to each other [0031]. The medical assistance client (12) is a terminal installed in each department (said plurality of apparatuses connected to a network). The client (12) functions as a viewer terminal for viewing the medical information [0032]. The client (12) also has a function of accessing the medical assistance server (11) to receive the distribution of the medical information of a patient and display the distributed medical information on a display screen (15) (said share a display content of the screen with a plurality of apparatuses connected to a network) [0033].

RE claim 10, claim 10 recites similar limitations as claim 1 but in process form. Therefore, the same rationale used for claim 1 is applied. Furthermore, Fig. 11 illustrates the process of Kurami.

RE claims 11-12 and 15-17, claims 11-12 and 15-17 recites similar limitations as claims 2-3, 6-9 respectively, but in process form. Therefore, the same rationale used for claims 2-3, 6-9 is applied.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over KURAMI et al. (2016/0019358 A1) in view of Statgraphics Technologies, Inc. (https://www.youtube.com/watch?v=QmJyKWZh13M) and OSAKI et al. (6,675,352 B1) as applied to claim 1, and in further view of ZALESKI et al. (2009/0055735 A1).

RE claim 4, as shown in Fig. 6 of Kurami, different medical data (G1, G2) can be display within region (42) (said medical data of different data types). Furthermore, the user can select the different medical data to display based on the interface shown in Fig. 7 [0065-0067]. However, Kurami fails to teach display the different data types in different display regions.
	Zaleski is made of record as teaching the art of display a plurality of medical parameters of a patient. As shown in Fig. 11, different panels are used to display different plots of medical data [0207]. Each panel comprises a single independent time axis along and/or with respect to which data is plotted (said display respective pieces of medical data of different data types in different display regions provided in the identical screen) [0207].
It would have been obvious before the effective filing date of the claimed invention to modify the display of Kurami with the different panels of Zaleski because this would allow for multiple data of different parameters to be displayed at the same time. This allows for a “cross-sectional” view of the patient, from physiology to vitals to medications without requiring redundant selection of these or other panels within the display [Zaleski: 0133].

RE claim 13, claim 13 recites similar limitations as claim 4 but in process form. Therefore, the same rationale used for claim 4 is applied. 

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over KURAMI et al. (2016/0019358 A1) in view of Statgraphics Technologies, Inc. (https://www.youtube.com/watch?v=QmJyKWZh13M) and OSAKI et al. (6,675,352 B1) as applied to claim 1, and in further view of DAVIES et al. (2018/0292978 A1).

RE claim 5, Kurami teaches a setting screen (53) that allows a user to select “display” or “non-display” for a category [0065]. However, Kurami is silent to highlighting related medical data based on a selection of a data item.
	Davies teaches a medical presentation apparatus that allows for user selection and further highlights at least one feature on a second presentation panel having a different type of data than the first panel [abstract]. The processing circuity is configured to obtain medical data relating to a patient or other subject [0017]. The computing apparatus (12) receives medical data from a data store (20) [Fig. 1, 0021]. Display screen (16) is configured to display medical data on a plurality of presentation panels [0023]. A selection circuitry (26) if configured to receive a selection of a feature of a presentation panel by a user and highlighting circuitry (28) is configured to highlight a feature of a further presentation panel [0023]. The medical data can include a set of imaging data, imaging measurements, lab result data, patient monitoring data, vital sign data, prescription, or any other suitable set of recorded information relating to the patient or other subject (said medical data) [0029]. The display circuitry (24) displays some of the medical data on a plurality of presentation panels (50,52,54,56,58). Different presentation panels display data using different presentation formats [0033]. Each presentation panel is configured such that it may be individually manipulated by a user [0035]. With reference to Fig. 3, in response to a selection of a set of lab results (68) (said operation to select a specific element included in the medical data is received as the first operation), the highlighting circuitry (28) searches the other views to find all references related to the selected item [0066-0067]. Related data can be highlighted (said processing circuitry displays medical data related to the specific element among medical data other than the medical data subject to the operation in a highlighted manner) [0068]. Any features of any of the presentation panels may be highlighted by the highlighting circuitry (28) [0078]. 
	It would have been obvious before the effective filing date of the claimed invention to highlight related data as taught by Davies within the display of Kurami as a means to express to the user related data on the same display.

RE claim 14, claim 14 recites similar limitations as claim 5 but in process form. Therefore, the same rationale used for claim 5 is applied. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE L SAMS whose telephone number is (571)272-7661 and personal fax number is (571)273-7661. The examiner is currently part time and can be reached on Monday-Friday 5:30am-9:30am and sporadically throughout the day.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHELLE L SAMS/
Primary Examiner, Art Unit 2611
17 May 2022